            Case 3:20-cv-01213-SB        Document 8       Filed 11/05/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




LADARIUS BOLDS,                                               No. 3:20-cv-01213-SU

                       Plaintiff,                             ORDER

       v.

JOSIAS SALAZAR,

                       Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [4] on September 25,

2020, in which she recommends that the Court dismiss Petitioner’s case and decline to issue a

certificate of appealability. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 - ORDER
          Case 3:20-cv-01213-SB          Document 8       Filed 11/05/20      Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation [4].

Accordingly, Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 is

dismissed without prejudice. The Court declines to issue a Certificate of Appealability where the

dismissal is based upon Petitioner’s failure to satisfy the filing fee requirement.

       IT IS SO ORDERED.



       DATED: __________________________.
                  November 5, 2020




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
